Exhibit 10.1

Name:
Paul Twohig
Number of Shares of Stock subject to Option:
115,000
Price Per Share:
$51.67
Date of Grant:
February 28, 2014



DUNKIN’ BRANDS GROUP, INC.
2011 OMNIBUS LONG-TERM INCENTIVE PLAN


NON-STATUTORY STOCK OPTION AGREEMENT
This agreement (the “Agreement”) evidences a stock option granted by Dunkin’
Brands Group, Inc. (the “Company”) to the undersigned (the “Optionee”), pursuant
to and subject to the terms of the Dunkin’ Brands Group, Inc. 2011 Omnibus
Long-Term Incentive Plan (as amended from time to time, the “Plan”), which is
incorporated herein by reference.
1.Grant of Stock Option. The Company grants to the Optionee on the date set
forth above (the “Date of Grant”) an option (the “Stock Option”) to purchase, on
the terms provided herein and in the Plan (including, without limitation, the
exercise provisions in Section 6(b)(3) of the Plan), the number of shares of
Stock of the Company set forth above (the “Shares”) with an exercise price per
Share as set forth above, in each case subject to adjustment pursuant to Section
7 of the Plan in respect of transactions occurring after the date hereof.
The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that is not to be treated as a stock option described in subsection
(b) of Section 422 of the Code) and is granted to the Optionee in connection
with the Optionee’s employment by the Company and its qualifying subsidiaries.
For purposes of the immediately preceding sentence, “qualifying subsidiary”
means a subsidiary of the Company as to which the Company has a “controlling
interest” as described in Treas. Regs. §1.409A-1(b)(5)(iii)(E)(1).
2.Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan. The following terms have
the following meanings:
(a)“Beneficiary” means, in the event of the Optionee’s death, the beneficiary
named in the written designation (in form acceptable to the Administrator) most
recently filed with the Administrator by the Optionee prior to the Optionee’s
death and not subsequently revoked, or, if there is no such designated
beneficiary, the executor or administrator of the Optionee’s estate. An
effective beneficiary designation will be treated as having been revoked only
upon receipt by the Administrator, prior to the Optionee’s death, of an
instrument of revocation in form acceptable to the Administrator.
(b)“Good Reason” means the occurrence of any of the following:




--------------------------------------------------------------------------------

Exhibit 10.1

(i)a material diminution in the nature or scope of the Optionee’s
responsibilities, duties, authority or status; provided that each of (A) a
change in reporting relationships resulting from the direct or indirect control
of the Company (or a successor corporation) by another corporation, (B) any
diminution of the business of the Company or any of its Affiliates and (C) any
sale or transfer of equity, property or other assets of the Company or any of
its Affiliates (including any such sale or transfer or any other transaction or
series of such transactions that results in a Change in Control) will be deemed
not to constitute “Good Reason”;
(ii)relocation of the Optionee’s place of employment, without the Optionee’s
consent, to a location that is more than fifty (50) miles from Canton,
Massachusetts; or
(iii)the Company’s failure to perform substantially any material term of this
Agreement or any employment agreement with the Company or any of its Affiliates
to which the Optionee is subject;
provided that, if the Optionee is subject to an employment, severance-benefit or
other similar agreement with the Company or an Affiliate containing a separate
definition of “Good Reason”, the definition contained in such agreement will
apply for purposes of this Agreement for so long as such agreement is in effect.
A termination will qualify as a termination for Good Reason only if (1) the
Optionee gives the Company notice, within ninety (90) days of its first
existence or occurrence (without the Optionee’s consent), of any or any
combination of the eligibility conditions specified above; (2) the Company fails
to cure the eligibility condition(s) within thirty (30) days of receiving such
notice; and (3) the Optionee terminates his Employment not later than six months
following the end of such 30-day period.
(c)“Option Holder” means the Optionee or, if as of the relevant time the Stock
Option has passed to a Beneficiary, the Beneficiary.
(d)“Performance-Based Cause” means the Optionee’s failure to perform his duties
to the reasonable standards required by the Board, which standards shall be
communicated to the Optionee on a periodic basis, after written notice and an
opportunity of thirty (30) days to cure.
3.Vesting; Method of Exercise; Treatment of the Stock Option Upon Cessation of
Employment.
(a)    Vesting. As used herein with respect to the Stock Option or any portion
thereof, the term “vest” means to become exercisable and the term “vested” as
applied to any outstanding Stock Option means that the Stock Option is then
exercisable, subject in each case to the terms of the Plan. Unless earlier
terminated, forfeited, relinquished or expired, and subject to subsections (b)
and (c) below, the Stock Option shall become vested as to 50% of the total




--------------------------------------------------------------------------------

Exhibit 10.1

number of Shares subject to the Stock Option on December 31, 2016 and as to the
remaining 50% of the total Shares subject to the Stock Option on December 31,
2017. Notwithstanding the foregoing, Shares subject to the Stock Option shall
not vest on any vesting date unless the Optionee has remained in continuous
Employment from the Date of Grant through such vesting date.
(b)    Change in Control. If (i) in connection with a Change in Control the
Stock Option, to the extent outstanding immediately prior to such Change in
Control, is assumed or continued, or a new award is substituted for the Stock
Option by the acquiror or survivor (or an affiliate of the acquiror or survivor)
in accordance with the provisions of Section 7 of the Plan, and (ii) at any time
within the 18-month period following the Change in Control, the Optionee’s
Employment is terminated by the Company (or its successor) without Cause or the
Optionee terminates his Employment for Good Reason, the Stock Option (or the
award substituted for the Stock Option), to the extent then outstanding but not
then vested, will automatically vest in full at the time of such termination.
If, in connection with a Change in Control, the Stock Option is not assumed or
continued, and a new award is not substituted for the Stock Option by the
acquiror or survivor (or an affiliate of the acquiror or survivor) in accordance
with the provisions of Section 7 of the Plan, the Stock Option, to the extent
outstanding immediately prior to such Change in Control but not then vested,
will automatically vest in full upon the occurrence of such Change in Control.
(c)    Effect of Certain Terminations of Employment. Notwithstanding anything
herein to the contrary, if the Optionee’s employment (1) is terminated by the
Company other than for Cause and other than for Performance-Based Cause, or (2)
is terminated by the Optionee for Good Reason, in each case, prior to December
31, 2016 (and regardless of whether or not a Change in Control has occurred),
then the Stock Option shall become vested as to 50% of the total number of
Shares subject to the Stock Option on the applicable termination date. If such
termination occurs between December 31, 2016 and before December 31, 2017, then
the Stock Option shall become vested in full on the applicable termination date.
If Optionee’s employment terminates due to the Optionee’s death or is terminated
by the Company due to the Optionee’s disability prior to December 31, 2017 (and
regardless of whether or not a Change in Control has occurred), the number of
Shares subject to the Stock Option that become vested will be pro-rated based on
the number of days that elapsed from the Date of Grant until the date of such
termination.
(d)    Exercise of the Stock Option. No portion of the Stock Option may be
exercised until such portion vests. Each election to exercise any vested portion
of the Stock Option will be subject to the terms and conditions of the Plan and
shall be in writing, signed by the




--------------------------------------------------------------------------------

Exhibit 10.1

Option Holder (or in such other form as is acceptable to the Administrator).
Each such written exercise election must be received by the Company at its
principal office or by such other party as the Administrator may prescribe and
be accompanied by payment in full as provided in the Plan. The exercise price
may be paid (i) by cash or check acceptable to the Administrator, (ii) to the
extent permitted by the Administrator, through a broker-assisted cashless
exercise program acceptable to the Administrator, (iii) by such other means, if
any, as may be acceptable to the Administrator, or (iv) by any combination of
the foregoing permissible forms of payment. In the event that the Stock Option
is exercised by a person other than the Optionee, the Company will be under no
obligation to deliver shares hereunder unless and until it is satisfied as to
the authority of the Option Holder to exercise the Stock Option and compliance
with applicable securities laws. Notwithstanding anything to the contrary herein
or in the Plan, the latest date on which the Stock Option or any portion thereof
may be exercised will be the 7th anniversary of the Date of Grant (the “Final
Exercise Date”); provided, however, if at such time the Optionee is prohibited
by applicable law or written Company policy applicable to similarly situated
employees from engaging in any open-market sales of Stock, the Final Exercise
Date will be automatically extended to thirty (30) days following the date the
Optionee is no longer prohibited from engaging in such open-market sales. If the
Stock Option is not exercised by the Final Exercise Date the Stock Option or any
remaining portion thereof will thereupon immediately terminate.
(e)    Treatment of the Stock Option Upon Cessation of Employment. If the
Optionee’s Employment ceases, the Stock Option, to the extent not already vested
will be immediately forfeited, and any vested portion of the Stock Option that
is then outstanding will be treated as follows:
(i)    Subject to clauses (ii), (iii) and (iv) below and Section 4 of this
Agreement, the Stock Option, to the extent vested immediately prior to the
cessation of the Optionee’s Employment (after giving effect to any accelerated
vesting as provided for herein), will remain exercisable until the earlier of
(A) the date which is three months following the date of such cessation of
Employment, or (B) the Final Exercise Date, and except to the extent previously
exercised as permitted by this Section 3(d)(i) will thereupon immediately
terminate.
(ii)    Subject to clause (iv) below and Section 4 of this Agreement, the Stock
Option, to the extent vested immediately prior to the cessation of the
Optionee’s Employment due to death, will remain exercisable until the earlier of
(A) the first anniversary of the Optionee’s death or (B) the Final Exercise
Date, and except to the extent previously exercised as permitted by this Section
3(d)(ii) will thereupon immediately terminate.




--------------------------------------------------------------------------------

Exhibit 10.1

(iii)    Subject to clause (iv) below and Section 4 of this Agreement, the Stock
Option, to the extent vested immediately prior to the Optionee’s voluntary
resignation (whether or not for Good Reason), subject to the Optionee’s
compliance with all restrictive covenants in favor of the Company and/or its
subsidiaries by which the Optionee is bound, shall remain exercisable for a
period of two years following the date of such resignation and, except to the
extent previously exercised as permitted by this Section 3(d)(iii), will
thereupon immediately terminate and be forfeited.
(iv)    If the Optionee’s Employment is terminated by the Company and its
subsidiaries in connection with an act or failure to act constituting Cause (as
the Administrator, in its sole discretion, may determine), or such termination
occurs in circumstances that in the determination of the Administrator would
have entitled the Company and its subsidiaries to terminate the Optionee’s
Employment for Cause, the Stock Option (whether or not vested) will immediately
terminate and be forfeited upon such termination.
4.Forfeiture; Recovery of Compensation.
(a)    The Administrator may cancel, rescind, withhold or otherwise limit or
restrict the Stock Option at any time if the Optionee is not in compliance with
all applicable provisions of this Agreement and the Plan.
(b)    The Stock Option is subject to Section 6(a)(5) of the Plan. The Stock
Option (whether or not vested or exercisable) is subject to forfeiture,
termination and rescission, and the Optionee will be obligated to return to the
Company the value received with respect to the Stock Option (including Shares
delivered under the Stock Option, and any gain realized on a subsequent sale or
disposition of Shares), (i) upon or in connection with (A) a breach by the
Optionee of a non-competition, non-solicitation, confidentiality or similar
covenant or agreement with the Company or its subsidiaries or (B) an overpayment
to the Optionee of incentive compensation due to inaccurate financial data, (ii)
in accordance with Company policy relating to the recovery of erroneously-paid
incentive compensation, as such policy may be amended and in effect from time to
time, or (iii) as otherwise required by law or applicable stock exchange listing
standards, including, without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act.
5.Transfer of Stock Option. The Stock Option may not be transferred except as
expressly permitted under Section 6(a)(3) of the Plan.
6.Withholding. The exercise of the Stock Option will give rise to “wages”
subject to withholding. The Optionee expressly acknowledges and agrees that the
Optionee’s rights hereunder, including the right to be issued shares upon
exercise, are subject to the Optionee




--------------------------------------------------------------------------------

Exhibit 10.1

promptly paying to the Company in cash (or by such other means as may be
acceptable to the Administrator in its discretion) all taxes required to be
withheld. No shares will be transferred pursuant to the exercise of this Stock
Option unless and until the person exercising this Stock Option has remitted to
the Company an amount in cash sufficient to satisfy any federal, state, or local
withholding tax requirements, or has made other arrangements satisfactory to the
Company with respect to such taxes. The Optionee authorizes the Company and its
subsidiaries to withhold such amount from any amounts otherwise owed to the
Optionee, but nothing in this sentence shall be construed as relieving the
Optionee of any liability for satisfying his obligation under the preceding
provisions of this Section.
7.Effect on Employment. Neither the grant of the Stock Option, nor the issuance
of shares upon exercise of the Stock Option, will give the Optionee any right to
be retained in the employ of the Company or any of its Affiliates, affect the
right of the Company or any of its Affiliates to discharge or discipline such
Optionee at any time, or affect any right of such Optionee to terminate his
Employment at any time.
8.Stock Ownership Guidelines. The Stock Option and any Shares delivered under
the Stock Option are subject to the Company’s Stock Ownership Guidelines, as
adopted on May 15, 2012, as such guidelines may be amended, revised or
supplemented from time to time (the “Guidelines”). The Optionee acknowledges and
agrees to comply with the terms and conditions of the Guidelines, including the
retention ratios set forth therein.
9.Governing Law. This Agreement and all claims or disputes arising out of or
based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.


By acceptance of the Stock Option, the undersigned agrees to be subject to the
terms of the Plan. The Optionee further acknowledges and agrees that (i) the
signature to this Agreement on behalf of the Company may be an electronic
signature that will be treated as an original signature for all purposes
hereunder and (ii) the signature, whether electronic or non-electronic, will be
binding against the Company and will create a legally binding agreement when
this Agreement is countersigned by the Optionee.


[The remainder of this page is intentionally left blank]






--------------------------------------------------------------------------------

Exhibit 10.1



Executed as of the 28th day of February, 2014.




 
 
 
Company:
 
DUNKIN’ BRANDS GROUP, INC.
 
By:
/s/ Richard Emmett
 
 
Name: Richard J. Emmett
 
 
Title: Chief Legal & Human Resources Officer







 
 
Optionee:
   /s/ Paul Twohig
 
Name: Paul Twohig









